NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JAMES KENNETH COCHRAN,                      )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-1843
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed January 4, 2019.

Appeal from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Howard L. Dimmig, II, Public Defender, and
Lisa Lott, Assistant Public Defender, Bartow,
for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ATKINSON, JJ., Concur.